Citation Nr: 0506662	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-30 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from January 1965 to January 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Atlanta, Georgia, Regional Office (RO) which denied 
service connection for post-traumatic stress disorder (PTSD).  
The veteran has been represented throughout this appeal by 
Georgia Department of Veterans Services.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that he has been diagnosed by VA 
psychiatric personnel with PTSD secondary to the harassment 
that he received from shipmates aboard the U.S.S. Soley 
during the period between February 1965 and January 1967.  He 
related that two naval superiors would force him to perform 
extremely arduous tasks; throw tools at him from above 
causing head, back, and shoulder puncture wounds; yell and 
curse at him; and deny him liberty/leave for no apparent 
reason.  

Initially, the Board observes that the veteran's statements 
on appeal may be reasonably construed as informal claims of 
entitlement to service connection for chronic head puncture 
wound residuals, chronic back puncture wound residuals, and 
chronic shoulder puncture wound residuals.  The RO has not 
had an opportunity to act upon the informal claims.  The 
Board finds the issues of service connection for chronic head 
puncture wound residuals, chronic back puncture wound 
residuals, and chronic shoulder puncture wound residuals to 
be inextricably intertwined with the certified issue of 
service connection for PTSD.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

VA regulations provide, in pertinent part, that, if PTSD is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Moreover, the 
regulation provides that evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may constitute credible evidence of the 
stressor and such evidence includes, but is not limited to, a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  The regulation specifically provides that 
VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  A copy of this regulation was provided 
to the veteran in the statement of the case, but from the 
veteran's statements it appears he believes only statements 
from the two petty officers involved are required.  

A February 2003 VA treatment record states that the veteran 
had been diagnosed with PTSD and major depressive disorder.  
The veteran had received VA treatment for those disabilities 
since April 2002.  Post-alcoholic depressive reaction was 
diagnosed on one occasion in service.  The veteran has not be 
afforded a VA examination for compensation purposes to 
determine the nature and etiology of his chronic psychiatric 
disability.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

In his March 2002 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran reported that he was in 
receipt of Social Security Administration (SSA) disability 
benefits.  Documentation of the veteran's SSA award of 
disability benefits and the evidence considered by the SSA in 
granting the veteran's claim is not of record.  The United 
States Court of Appeals for Veterans Claims (Court) has 
clarified that the VA's duty to assist the veteran includes 
an obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  Accordingly, 
this case is REMANDED for the following action:  

1.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits and copies 
of all records developed in association 
with the award for incorporation into the 
record.  

2.  Contact the veteran and notify him of 
the evidence permitted from sources other 
than service records, that may 
corroborate his account of an in-service 
personal assault under the provisions of 
38 C.F.R. § 3.304(f)(3) (2004).  Evidence 
permitted includes and is not limited to 
statements from family members, 
roommates, fellow service members, 
faculty members or clergy.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his claimed chronic acquired 
psychiatric disability.  All indicated 
tests and studies, including 
psychological testing, should be 
accomplished and the findings then 
reported in detail.  If a diagnosis of 
PTSD is advanced, the psychiatric 
examiner should identify the specific 
stressors supporting such a diagnosis.  

The examiner should advance an opinion 
addressing the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
any identified chronic acquired 
psychiatric disability had its onset 
during active service or is in any other 
way causally related to active service?  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

4.  Then adjudicate the veteran's 
entitlement to service connection for 
chronic head puncture wound residuals, 
chronic back puncture wound residuals, 
and chronic shoulder puncture wound 
residuals.  The veteran and his 
accredited representative should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issues are not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.  

5.  Then readjudicate the issue of 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


